                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:18CR692
                                                   )
                Plaintiff,                         )   JUDGE SOLOMON OLIVER, JR.
                                                   )   MAGISTRATE JUDGE DAVID A. RUIZ
                                                   )
                v.                                 )
                                                   )
 DEVANTE GLENN,                                    )   PETITION FOR WRIT OF HABEAS
                                                   )   CORPUS AD PROSEQUENDUM
                Defendant.                         )

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OHIO, EASTERN DIVISION:

        The petitioner, Vasile C. Katsaros, Assistant United States Attorney for the Northern

District of Ohio, respectfully submits to the Court that Devante Glenn is now confined in the

Mansfield Correctional Institution, Mansfield, Ohio, and is in the custody of the Warden for said

Institution.

        Your petitioner further shows to the Court that the defendant has been charged in this

District with a violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C), and

pursuant to said charge is to appear for Arraignment on January 7, 2019, at 10:00 A.M. before

the Honorable Magistrate Judge David A. Ruiz in the United States District Court for the

Northern District of Ohio, Eastern Division.

        WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum

issue from this Court to the above-named custodian and/or the United States Marshal at

Cleveland, Ohio or their designee, and/or DEA and/or the Ohio Department of Rehabilitation
and Corrections to produce the defendant before this Court at the above-specified time and place

and for such other and further proceedings as the Court may deem proper as it pertains to the

prosecution of said charges; and that immediately after the said defendant completes this and any

future court proceedings, be returned to said custodian under safe and secure conduct.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Vasile C. Katsaros
                                                        Vasile C. Katsaros (OH: 0067386)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3876
                                                        (216) 522-7499 (facsimile)
                                                        Vasile.Katsaros@usdoj.gov




       I, Vasile C. Katsaros, do declare under penalty of perjury that the foregoing is true and

correct.

                                                     s/ Vasile C. Katsaros
                                                     Vasile C. Katsaros
                                                     Assistant United States Attorney


Executed on 12/19/2018.




                                                2
